IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60544
                          Conference Calendar



JOHN MCFADDEN,

                                           Plaintiff-Appellant,

versus

THOMAS STEPHENS et al.,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:98-CV-523-WS
                       - - - - - - - - - -
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Dr. John McFadden, a medical doctor licensed to practice

medicine in Mississippi, filed a complaint in the district court

seeking to stop the investigations of the Mississippi State Board

of Medical Licensure (the Board) into his compliance with the

Mississippi Medical Practice Act.     He named the Board and its

numerous members as defendants.

     McFadden alleged that, as part of an investigation of his

tendency to prescribe narcotics, the Board subpoenaed a number of

his patients’ medical records.    Although the Board had yet to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60544
                                -2-

take any disciplinary action, McFadden sought in his suit to have

the court enter a declaratory judgment and injunction stating

that, if at some time in the future such action were taken, his

constitutional rights would be violated.    The district court

dismissed McFadden’s complaint because it did not allege a “case

or controversy” under Article III of the Constitution, failing to

establish “a real and immediate injury or threat of injury.”

McFadden appeals that decision.

     In his amended complaint, McFadden stated:

     Dr. McFadden believes that in the future, he will be
     the subject of disciplinary proceedings. There is no
     current disciplinary proceeding pending before the
     Defendants, but there is a likelihood that such a
     proceeding will be brought in the future[.]

On appeal, McFadden asserts that he has suffered an injury in

fact because the actions of the Board in subpoenaing his

patients’ medical records make “the threat of prosecution actual

and imminent and not merely conjectural.”    He asserts that the

resulting “chilling effect” amounts to a restriction of his

medical license because he “cannot provide his patients with the

treatment he would normally provide them due to his fear of

prosecution by a biased complaints tribunal.”

     McFadden’s argument is without merit.    Despite McFadden’s

current assertion of a perceived chilling effect on his practice,

the nature of any actual injury McFadden may suffer remains

entirely speculative, not concrete and particularized.     See Soc’y

of Separationists, Inc. v. Herman, 959 F.2d 1283, 1285 (5th Cir.

1992) (en banc).   McFadden thus has not met his burden of showing

that his claim meets the standing and ripeness requirements for
                             No. 00-60544
                                  -3-

review under Article III.    Accordingly, the district court’s

judgment of dismissal on this basis was not in error.   McFadden’s

appeal is without merit, and it is DISMISSED as frivolous.       See

Howard v. King, 707 F.2d 215, 219- 20 (5th Cir. 1983); 5TH CIR. R.

42.2.   The appellees’ motion to dismiss the appeal on unrelated

grounds is DENIED as moot.